Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited                    Oct 21 2014, 10:15 am
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARK LEEMAN                                      GREGORY F. ZOELLER
Cass County Public Defender                      Attorney General of Indiana
Logansport, Indiana
                                                 JUSTIN F. ROEBEL
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

RONNIE JACKSON,                                  )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )         No. 09A02-1401-CR-31
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE CASS SUPERIOR COURT
                        The Honorable Richard A. Maughmer, Judge
                              Cause No. 09D02-1207-FB-32



                                      October 21, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Ronnie Jackson appeals his conviction of dealing in cocaine as a class B felony.

Jackson raises three issues which we revise and restate as:

       I.     Whether the trial court abused its discretion when it admitted certain
              recordings into evidence;

       II.    Whether the prosecutor committed misconduct during closing
              argument which resulted in fundamental error; and

       III.   Whether the evidence is sufficient to sustain Jackson’s conviction.

We affirm.

                        FACTS AND PROCEDURAL HISTORY

       At some point prior to May 6, 2012, Logansport Police Sergeant Brandon Bonnell,

who was assigned to the Cass County Drug Task Force, arrested Debra Metz on warrants

for dealing in methamphetamine and spoke with her about working with the Drug Task

Force, but did not make any promises regarding the resolution of her case. On May 6,

2012, Metz called Jackson to set up a deal for crack cocaine and arranged to meet him.

Metz then contacted Sergeant Bonnell and said that she had been in communication with

Jackson earlier in the day and he had some cocaine that he would sell for $200. Sergeant

Bonnell met with Metz at the Cass County Emergency Management Building and went

over the discussion Metz had with Jackson.

       Logansport Police Detective John Rogers, a member of the Drug Task Force,

performed an “outer clothing pat” of Metz who was wearing a t-shirt, blue jean shorts,

and flip flops. Transcript at 46. Detective Rogers asked Metz to open her pockets and

remove anything in them. He placed his finger in the coin pocket of her shorts and

opened her purse and cigarette pack. He also searched the pickup truck Metz was

                                             2
driving. Specifically, he looked in the glove box, above the visors, under the seats, in the

ashtray, under the dashboard, in the bed of the truck, and “anywhere that is immediate in

her, you know, inside the vehicle.” Id. at 166. He did not see any loose paneling or rips

or holes in the upholstery where something could be hidden.

       Metz was then given $200 in buy money and a device resembling a key fob which

records audio and video. Detective Rogers left and parked about fifty feet away from

Jackson’s residence where he could watch the buy. Metz later departed in her vehicle

with Sergeant Bonnell following her in his vehicle, and Sergeant Bonnell kept constant

surveillance until Metz arrived at Jackson’s residence a few minutes later.

       Shortly after Metz parked her truck around 4:00 p.m., Jackson exited his house,

approached Metz’s truck, and entered it through the passenger door. The two engaged in

a brief conversation, Jackson gave Metz crack cocaine, and Metz gave him the money.

After less than two minutes, Jackson exited the truck. Metz then drove away, and

Sergeant Bonnell followed her and maintained constant surveillance until she arrived

back at the location where they had initially met. Metz did not make any stops while on

the way to that location. She exited the truck, and Sergeant Bonnell entered the truck and

located two small knotted plastic bags containing an off-white rock substance. The

police searched Metz and found no contraband on her person and did not find the buy

money.

       A short time later, Jackson called Metz and told her that he did not give her all the

drugs that she had paid for and to return to obtain the rest of the drugs. Metz said that she

would be right back.      The police searched Metz again and found no contraband.

                                             3
Detective Rogers left before Metz and Sergeant Bonnell and set up a position where he

was able to view Jackson’s house. Sergeant Bonnell equipped Metz again with the

recording device, and Metz drove her truck to Jackson’s residence. Sergeant Bonnell

followed Metz and maintained constant surveillance, and Metz made no stops until she

arrived at Jackson’s residence.

       When she arrived, Jackson approached her vehicle from the driver’s side and

conversed with her through the driver’s window. Jackson asked Metz if she was wearing

a wire, and Metz said no. Jackson gave her two bags of crack cocaine. Detective Rogers

used a video camera to record the meeting. Metz left, and Sergeant Bonnell followed her

and maintained constant surveillance without Metz stopping until she returned to the

initial location which took less than five minutes. Sergeant Bonnell located two more

plastic knotted bags with the corner cut off and containing an off-white rock substance.

Sergeant Bonnell showed Metz a picture of Jackson and asked her if that was who she

just did the buy with, and Metz said yes.

       On July 18, 2012, the State charged Jackson with dealing in cocaine as a class B

felony. On November 20 and 21, 2013, the court held a jury trial, during which Sergeant

Bonnell and Metz identified State’s Exhibit 2 as a DVD containing video and audio from

the device that resembled a key fob of the interaction between Metz and Jackson on May

6, 2012. The prosecutor moved to admit State’s Exhibit 2, and Jackson objected on the

basis that “it really doesn’t show anything” and was inadmissible under Rules 402 and

403. Id. at 94. The court initially indicated that it would admit State’s Exhibit 2 over

Jackson’s objection. The prosecutor began playing State’s Exhibit 2 for the jury, and the

                                            4
court at some point admonished the jury and the jury then left the courtroom. 1 The court

then stated:

       After the court having examined half of State’s exhibit 2 in front of the jury
       I am really concerned that the probative value of this exhibit is far
       outweighed by its prejudicial effect. It appears to me to be nothing that is
       intelligible, completely self-serving. All I’m – let me make sure that I
       understand this correctly. I saw a buy being set up. I saw a police officer
       with a picture and saying who was going to be the intended target. I didn’t
       see – I would have loved to have seen the defendant’s face when the
       transaction took place or the drugs being traded. I didn’t even understand
       anything, [prosecutor], that occurred when the transaction occurred except
       the word f---. Okay? Was there anything else that is legible?

Id. at 98. The court stated that “it is starting to violate my puke test especially when

Officer Bonnell sets things up at the beginning and the end that this is nothing that isn’t

covered by witness’s testimony from the witness stand.” Id. After some discussion and

the court’s viewing of the entire exhibit, the court indicated that it would admit the forty-

four second portion of State’s Exhibit 2 from the time of 15:15:16 to 15:16:00 and the

seventy second portion from 15:31:45 to 15:32:55. Jackson’s counsel objected on the

basis that “there is almost no relevance, 402.” Id. at 106.

       The jury was brought back into the courtroom, and the court stated:

       I am now – the defense has objected to State’s exhibit 2 and I find that their
       reasons for their objection and an [sic] additional things that we have
       discussed on the record outside of your presence to be appropriate and I am
       now sustaining the objection. Not allowing State’s exhibit 2 into evidence
       at least to a portion of that exhibit that you saw up to this point in time.
       Okay? So I am directing you not to consider any of the video that you have
       seen up to this point in time. I want to see a head nod, yeah, Judge, I
       understand. We are not going to talk about that. That is not in evidence.
       What I have done and I’m going to allow to happen at this time is that we
       are going to take two specific portions of State’s 2 and I’m allowing the

       1
         The transcript merely states: “[THE JURY ADMONISHED AND LEAVES COURTROOM].”
Transcript at 98.
                                             5
       State to play that into the record for your observation subject to
       Defendant’s objection again but I’ve decided that I am going to allow this
       portion in.

Id. at 108. The two portions of State’s Exhibit 2 specified by the court were then played

for the jury.

       Metz testified that she was the female in the video and Jackson was the male in the

conversation. Metz testified that Jackson said “those all right” in the first portion of the

video and that he was asking whether the crack looked all right. Id. at 110. Metz

testified that in the second portion of the video she said “thanks for being so honest”

because Jackson had called back to say he did not give her enough crack. Id. at 111. She

testified that Jackson asked: “[A]re you wearing a wire?” Id. Metz testified that she had

some trouble in the past and had a case pending for meth that had not been resolved and

that she had not been offered any plea agreements. She also admitted to having a prior

conviction for conversion.

       Detective Rogers testified regarding the extent of his search of Metz and her

pickup truck and acknowledged that he did not search Metz’s private areas. During

cross-examination, he indicated that he did not remove the ashtray from the truck. He

testified that State’s Exhibit 8 consisted of a DVD of video that he recorded of the second

transaction. Jackson’s counsel objected to the admission of State’s Exhibit 8 on the basis

that “[i]t’s garbled, it contains video and audio” and “[t]he audio is subject to speculation

and invites the jury to speculate.” Id. at 174. The court allowed the admission of State’s

Exhibit 8 over the objection of defense counsel. During cross-examination, Jackson’s

counsel asked: “So you have a list of people that you are after?” Id. at 182. Detective

                                             6
Rogers answered: “I have more people than I can keep up with to be quite honest with

you. I have two people doing five people’s jobs. It is a problem in our community.” Id.

After the State rested, Jackson’s counsel moved for a directed verdict or acquittal and

argued that the audio and video invited rampant speculation by the jury. The court

denied the motion.

       During closing argument, the prosecutor stated:

       [Jackson] gets in the car the first time for forty-four seconds which you all
       heard on that audio recording. He says something to the effect of ‘are we
       all good’? And I ask you to think about that. Again use your common
       sense and your life experiences. ‘Are we all good’? What does that mean?
       I even asked [Metz] what does that mean to you? Did I get enough crack
       cocaine for the money that I provided him.

Id. at 204.

       During closing argument, Jackson’s counsel stated:

       You know, I saw the tape and listened to the video or the audio and the
       pictures and it always mystified me that in a country where we can send a
       Volkswagen-sized robot to Mars that does all sorts of fancy things
       including sending back pretty pictures, we can send astronauts to the moon
       and they can talk to us and we can send probes to distant planets and take
       beautiful color pictures of them why in the world we can’t get a transmitter
       and a video camera that works for a half a block and across the street. . . .
       What I heard was a conversation about a truck and a car. I didn’t hear the
       word cocaine, crack cocaine, cocaine base, anything.                I heard a
       conversation – what little I got out of it about a truck and a car. I didn’t see
       any pictures of anything change hands between anybody. I didn’t see any
       money. I didn’t say [sic] any baggies. I didn’t see any of that. It’s not
       there. I heard a garbled conversation is what I heard. And I saw a video
       taken by Officer Rogers that shows that my client and [Metz] had a short
       conversation where he is leaning into her truck. I can’t count the number of
       times I’ve gone out in front of my house, leaned in somebody’s vehicle and
       talked to them for a short amount of time and I’m not a drug dealer. So
       what the State proved is that they had a short conversation – a couple short
       conversations and that’s it.

Id. at 208-209.
                                              7
       During rebuttal argument, the prosecutor stated:

       Now I told you at the beginning that my best witness was members of the
       jury because what you were going to be able to see and what you are going
       to be able to hear. And I’m going to take that back. I made a mistake. My
       best witness is Ronnie Jackson’s voice. The voice that was identified by
       Brandon Bonnell and by [Metz] as being the voice that’s on that recording.
       [Defense counsel] is right we did hear a little talk about the car, something
       about the truck. I heard that. But you know what else I heard? Seven
       words that make the whole difference in this case, ‘you sure you ain’t
       wearing a wire’? I heard that as clear as day as I know all of you did. I
       watched all of you paying attention to that. He said it three times. The
       second time she went back there. ‘I should make you take your clothes off
       to make sure your [sic] are not wearing a wire. Ha, ha, ha, ha. Don’t “f”
       me around. Are you sure you are not wearing a wire? You ain’t sure you
       are not wearing a wire’? Now who asks that? Who asks somebody if they
       are wearing a wire? Drug dealers.

                                         *****

       As I mentioned before he asked ‘those all right’ we listened to that. And I
       asked [Metz] what happened at that exact moment when we heard the
       words ‘those all right’. She said he handed me two bags of crack cocaine, I
       handed him the money. I said what did you take that to mean, ‘those all
       right’? That I was getting my money’s worth, two hundred dollars for my
       two little bags of cocaine because he wanted to make sure because
       apparently he is an honest drug dealer. He wanted his customer to be
       happy. Those all right oh wait a minute I didn’t give you enough for your
       money come back. Because I want you to be a repeat customer, I want you
       to come back and buy more cocaine from me later. If I short you maybe
       you will go somewhere else.

Id. at 216-217. The prosecutor also stated:

       Take you [sic] common sense and your life experience back there. What do
       you think would happen if [Metz] pulled the keys out and this little thing on
       there is probably smaller than my pen and goes ‘Can I have some crack
       cocaine, please, please?’ he is going to know she is a confidential
       informant. Smile into the camera real big. She is in a highly dangerous
       situation dealing with dangerous people in the drug trade.

Id. at 219.


                                              8
       The jury found Jackson guilty as charged. On December 17, 2013, the court

sentenced Jackson to fifteen years in the Department of Correction.

                                      DISCUSSION

                                             I.

       The first issue is whether the trial court abused its discretion when it admitted the

recordings in State’s Exhibits 2 and 8. The admission and exclusion of evidence falls

within the sound discretion of the trial court, and we review the admission of evidence

only for an abuse of discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An

abuse of discretion occurs “where the decision is clearly against the logic and effect of

the facts and circumstances.” Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001). Even if

the trial court’s decision was an abuse of discretion, we will not reverse if the admission

constituted harmless error. Fox v. State, 717 N.E.2d 957, 966 (Ind. Ct. App. 1999), reh’g

denied, trans. denied.

       Jackson argues that the audio and video quality of State’s Exhibits 2 and 8 was so

unintelligible as to render the recording unduly prejudicial and confusing under Evidence

Rule 403. He argues that the audio on State’s Exhibits 2 and 8 was so jumbled that the

jury was left to speculate as to the content of the recordings. He contends that the

admission was not harmless error because Metz was not a credible witness and the police

did only a cursory search of her before the drug buy and let easily accessible hiding areas

in her car go unsearched. He also points to the prosecutor’s statements during closing

argument regarding what could be heard on the recordings and contends that the jury was

given little choice but to believe the prosecutor’s interpretation of the garbled audio

                                             9
during his closing statements.       Jackson also argues that the recordings contained

inadmissible hearsay statements from Metz, that these statements were essential to

establishing Metz’s credibility and what transpired during her interaction with Jackson,

and that their use at trial was so prejudicial that a fair verdict was not possible.

       The State contends that State’s Exhibit 2 contained high-quality audio recordings

of the transactions and that the relevant portions include Jackson asking “[t]hose all

right” during the first transaction, which Metz explained occurred when Jackson handed

her the cocaine to inquire whether she thought the portions were large enough.

Appellee’s Brief at 7 (quoting State’s Exhibit 2 at 15:15:45). The State asserts that the

exhibit reveals that Jackson stated during the second transaction: “If I had time I would

make you strip to see if you had a wire on,” “don’t f--- me around,” and “you gonna get

high with your mom?”         Id. at 7 (quoting State’s Exhibit 2 at 15:31:45-15:31:49;

15:32:04). It asserts that Jackson said “don’t f--- me around” in State’s Exhibit 8 and that

the audio is the same conversation which was recorded with greater clarity in State’s

Exhibit 2. The State also contends that any error in the admission of the recordings was

harmless, and that Jackson has waived any claim that Metz’s statements on the recordings

are inadmissible hearsay because he did not object on this basis at trial and he has not

shown error, much less fundamental error.

       To the extent Jackson argues that the recordings contained inadmissible hearsay

statements from Metz, he does not point to any particular statement in the recordings or

to any particular point or time period in them, nor does he develop this argument.

Consequently, this argument is waived. See, e.g., Cooper v. State, 854 N.E.2d 831, 834

                                              10
n.1 (Ind. 2006) (holding that the defendant’s contention was waived because it was

“supported neither by cogent argument nor citation to authority”); Ind. Appellate Rule

46(A)(8)(a) (“The argument must contain the contentions of the appellant on the issues

presented, supported by cogent reasoning. Each contention must be supported by

citations to the authorities, statutes, and the Appendix or parts of the Record on Appeal

relied on, in accordance with Rule 22.”).

       With respect to Jackson’s argument that State’s Exhibits 2 and 8 were

inadmissible, we observe that Jackson objected on the basis of Evidence Rules 402 and

403. At the time of trial, Ind. Evidence Rule 402 provided that “[a]ll relevant evidence is

admissible, except as otherwise provided by the United States or Indiana constitutions, by

statute not in conflict with these rules, by these rules or by other rules applicable in the

courts of this State. Evidence which is not relevant is not admissible.”2 Ind. Evidence

Rule 403 provided that “[a]lthough relevant, evidence may be excluded if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, or needless

presentation of cumulative evidence.”3

       The foundational requirements for the admission of a tape recording made in a

non-custodial setting are: (1) that the recording is authentic and correct; (2) that it does

not contain evidence otherwise inadmissible; and (3) that it be of such clarity as to be

intelligible and enlightening to the jury. Kidd v. State, 738 N.E.2d 1039, 1042 (Ind.

       2
           Subsequently amended effective January 1, 2014.
       3
           Subsequently amended effective January 1, 2014.

                                                  11
2000) (citing McCollum v. State, 582 N.E.2d 804, 811-812 (Ind. 1991), reh’g denied),

reh’g denied. The trial court has wide discretion in determining whether these criteria

have been met. Id. The standard of quality expected of a recording in an interrogation

room cannot be used to judge a recording of a person wearing a wire transmitter. Id.

(citing Fassoth v. State, 525 N.E.2d 318 (Ind. 1988)). Taken as a whole, the tape must be

of such clarity that it does not lead to jury speculation as to its contents. Sharp v. State,

534 N.E.2d 708, 712 (Ind. 1989), reh’g denied, cert. denied, 494 U.S. 1031, 110 S. Ct.
1481 (1990).

          We observe that a portion of State’s Exhibit 2 was played for the jury before being

stopped at some point by the trial court, and then only two portions of the exhibit were

admitted. Only after listening multiple times to the first portion of State’s Exhibit 2 that

was admitted, were we able to discern that the male voice appears to say: “Those all

right.”     State’s Exhibit 2 at 15:15:43-15:15-46.     With respect to State’s Exhibit 8,

Detective Rogers testified that he was monitoring the audio transmitter and that “[t]he

further you get away obviously it gets distorted, static, different things affect it for

whatever reason. I mean it’s wireless so it’s transmitting from what we provide to the

informant to us and the connection is not just very good for whatever reason.” Transcript

at 172. While we were able to discern some words, the quality of State’s Exhibits 2 and 8

is, on balance, poor enough to negate the probative value of the exhibits. We believe that

the jury was left to speculate as to the contents of these exhibits. Accordingly, we

conclude that the trial court abused its discretion in admitting State’s Exhibits 2 and 8.



                                              12
       Nonetheless, we also conclude that any error was harmless. Metz testified that

Jackson gave her drugs and she gave him money. She also testified that Jackson asked

her if she was wearing a wire and asked her “[t]hose all right,” which occurred when

Jackson was handing her the crack cocaine. Id. at 110. Detective Rogers testified

regarding the extent of his search of Metz and her truck. During cross-examination, he

testified that he searched Metz’s truck for probably ten minutes and that he attempts to

perform a “pretty thorough search.” Id. at 178. Detective Rogers testified that he was

about fifty feet away from Jackson’s residence, that he observed Metz arrive at the

location, park, and Jackson enter the passenger side of Metz’s truck. He also testified

that, based upon his training and experience, a drug transaction took place between Metz

and Jackson. Sergeant Bonnell followed Metz in his vehicle from their initial location

and kept constant surveillance until Metz arrived at Jackson’s residence a few minutes

later. After the transaction, Sergeant Bonnell followed Metz and maintained constant

surveillance until she arrived back at the location where they initially met. After meeting

at the initial location, Sergeant Bonnell located two small knotted plastic bags containing

crack cocaine and did not find the buy money. A short time later, Jackson called Metz

and told her that he did not give her all the drugs that she had paid for and to return to

obtain the rest of the drugs. The police searched Metz again and found no contraband.

Metz again drove to Jackson’s residence without making any stops, and Sergeant Bonnell

maintained constant surveillance. After the second transaction, Sergeant Bonnell located

two more plastic knotted bags containing crack cocaine. Based upon the substantial

independent evidence of guilt, even assuming that the trial court erred in admitting

                                            13
State’s Exhibits 2 and 8, any such error was harmless. See Fassoth, 525 N.E.2d at 324

(holding that the content of the tape-recorded conversation was merely cumulative of a

witness’s testimony about the drug transaction and there was no reversible error in the

admission of the recording).

                                            II.

       The next issue is whether the prosecutor committed misconduct during closing

argument which resulted in fundamental error. Jackson argues that the prosecutor’s

statement that Jackson was a drug dealer trying to establish a repeat customer was

improper and placed Jackson in grave peril. He contends that the prosecutor’s claim that

Jackson wanted Metz “to be happy” so he could gain a “repeat customer” improperly

suggested that he repeatedly and regularly dealt in drugs.       Appellant’s Brief at 14

(quoting Transcript at 217). He asserts that there was no admissible evidence showing

that he was a regular and repeat drug dealer, and that the impropriety of the prosecutor’s

statements was further exacerbated by his unsubstantiated claim that “crack cocaine is a

problem here in our community and it is something that the Drug Task Force utilizes

whatever resources that they have available to them in an effort to stamp it out and to get

rid of . . . .” Id. (quoting Transcript at 207). Jackson also argues that the prosecutor’s

misconduct constituted fundamental error.         The State argues that the prosecutor

committed no misconduct much less conduct amounting to fundamental error.

       In reviewing a properly preserved claim of prosecutorial misconduct, we

determine: (1) whether the prosecutor engaged in misconduct, and if so, (2) whether the

misconduct, under all of the circumstances, placed the defendant in a position of grave

                                            14
peril to which he should not have been subjected. Cooper, 854 N.E.2d at 835. Whether a

prosecutor’s argument constitutes misconduct is measured by reference to case law and

the Rules of Professional Conduct. Id. The gravity of peril is measured by the probable

persuasive effect of the misconduct on the jury’s decision rather than the degree of

impropriety of the conduct. Id. When an improper argument is alleged to have been

made, the correct procedure is to request the trial court to admonish the jury. Id. If the

party is not satisfied with the admonishment, then he should move for mistrial. Id.

Failure to request an admonishment or to move for mistrial results in waiver. Id.

       Where, as here, a claim of prosecutorial misconduct has not been properly

preserved, our standard of review is different from that of a properly preserved claim. Id.

More specifically, the defendant must establish not only the grounds for the misconduct,

but also the additional grounds for fundamental error. Id. Fundamental error is an

extremely narrow exception that allows a defendant to avoid waiver of an issue. Id. It is

error that makes “a fair trial impossible or constitute[s] clearly blatant violations of basic

and elementary principles of due process . . . present[ing] an undeniable and substantial

potential for harm.” Id.

       “It is proper for a prosecutor to argue both law and fact during final argument and

propound conclusions based upon his analysis of the evidence.” Poling v. State, 938
N.E.2d 1212, 1217 (Ind. Ct. App. 2010). “A prosecutor, in final arguments, can ‘state

and discuss the evidence and reasonable inferences derivable therefrom so long as there

is no implication of personal knowledge that is independent of the evidence.’” Hobson v.



                                             15
State, 675 N.E.2d 1090, 1096 (Ind. 1996) (quoting Kappos v. State, 577 N.E.2d 974, 977

(Ind. Ct. App. 1991), trans. denied).

       Jackson appears to focus on the following arguments by the prosecutor:

       And I asked [Metz] what happened at that exact moment when we heard the
       words ‘those all right’. She said he handed me two bags of crack cocaine, I
       handed him the money. I said what did you take that to mean, ‘those all
       right’? That I was getting my money’s worth, two hundred dollars for my
       two little bags of cocaine because he wanted to make sure because
       apparently he is an honest drug dealer. He wanted his customer to be
       happy. Those all right oh wait a minute I didn’t give you enough for your
       money come back. Because I want you to be a repeat customer, I want you
       to come back and buy more cocaine from me later. If I short you maybe
       you will go somewhere else.

Transcript at 217.

       While Jackson argues that there was no admissible evidence showing that he was a

regular and repeat drug dealer or that he wanted to make his customer happy, the

testimony was that Jackson sold Metz crack cocaine, and called her a short time later to

tell her that he did not give her all the drugs she had paid for and to come back to obtain

the rest of the drugs. Metz returned to Jackson’s residence, and Jackson then gave Metz

two more bags of crack cocaine. With respect to Jackson’s argument that the prosecutor

made the unsubstantiated claim that crack cocaine was a problem in the community and

the Drug Task Force uses whatever resources they have available, we observe that

Detective Rogers testified on cross-examination: “I have more people than I can keep up

with to be quite honest with you. I have two people doing five people’s jobs. It is a

problem in our community.” Id. at 182. Based upon the record, we cannot say that

fundamental error occurred.


                                            16
                                           III.

      The next issue is whether the evidence is sufficient to sustain Jackson’s

conviction. When reviewing claims of insufficiency of the evidence, we do not reweigh

the evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816, 817

(Ind. 1995), reh’g denied. Rather, we look to the evidence and the reasonable inferences

therefrom that support the verdict. Id. We will affirm the conviction if there exists

evidence of probative value from which a reasonable trier of fact could find the defendant

guilty beyond a reasonable doubt. Id.

      Jackson’s sole argument is that there was no in-court identification establishing

that he was the person identified by the State’s witnesses. He argues that on three

occasions witnesses were asked to identify for the jurors whether Ronnie Jackson was in

the courtroom. Jackson argues that “[a]lthough three witnesses purportedly described

Jackson, the record fails to show that the witnesses were actually identifying the

defendant.” Appellant’s Brief at 16. He asserts that more than one person could have

been sitting at defense counsel table and that it was not established beyond a reasonable

doubt that the witnesses were actually identifying him rather than someone else sitting at

defense counsel’s table. The State argues that Metz and both officers who observed the

transaction identified Jackson and that his argument amounts to an invitation to reweigh

the evidence.

      Sergeant Bonnell testified that he saw Jackson sitting in the courtroom and when

asked to identify him for the record, he answered: “Brown sweater, yellow polo shirt

underneath, gray khakis sitting to your right at the defense table.” Transcript at 41. He

                                           17
also testified that Jackson was a targeted individual, that Metz arrived at Jackson’s

residence, and that Jackson exited his house and approached her vehicle. Metz testified

that she conducted a drug transaction with Jackson, that she saw Jackson sitting in the

courtroom, and, when asked to point him out and describe something that he was

wearing, she stated: “He is over there in a sweater.” Id. at 82. When asked what color

was his sweater, she testified that it was brown. When the prosecutor asked Metz who

was the male in the conversation in State’s Exhibit 2, she answered Ronnie and when the

prosecutor asked, “[t]he defendant sitting here at the table,” she answered “Yes.” Id. at

110. Detective Rogers testified that the individual depicted in State’s Exhibit 8 was

Jackson and that Jackson was sitting in the courtroom and was “wearing a shirt and a tie

sitting next to Mr. Boonstra at the defense table.” Id. at 175. He also testified that he

observed Metz arrive at the location and Jackson enter the passenger side of Metz’s truck,

and that, based upon his training and experience, a drug transaction occurred.

       It is sufficient to identify a defendant at trial by name. O’Brien v. State, 422
N.E.2d 1266, 1271 (Ind. Ct. App. 1981). The witnesses identified Jackson by name.

Further, defense counsel acknowledged that Jackson was leaning into Metz’s truck.

Specifically, defense counsel stated: “And I saw a video taken by Officer Rogers that

shows that my client and [Metz] had a short conversation where he is leaning into her

truck.” Transcript at 209. We conclude that the State presented evidence of probative

value from which a reasonable jury could have found that Jackson was guilty of dealing

in cocaine as a class B felony.



                                            18
                                   CONCLUSION

       For the foregoing reasons, we affirm Jackson’s conviction for dealing in cocaine

as a class B felony.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                          19